 



EXHIBIT 10.4
THIRD AMENDMENT TO
RIGHT OF FIRST REFUSAL AGREEMENT
AND
DUE DILIGENCE REIMBURSEMENT AGREEMENT
     THIS THIRD AMENDMENT (this “Amendment”) TO THAT RIGHT OF FIRST REFUSAL
AGREEMENT AND DUE DILIGENCE REIMBURSEMENT AGREEMENT (the “Frame Agreement”) is
made and entered into as of the 6th day of April, 2000, effective as of the 1st
day of January, 2001, by and between FIRSTCITY FINANCIAL CORPORATION, a Delaware
corporation (“FCFC”), and FIRSTCITY SERVICING CORPORATION, a Texas corporation
(“Servicing”), on the one hand, and CARGILL FINANCIAL SERVICES CORPORATION, a
Delaware corporation (“CFSC”), and CFSC CAPITAL CORP. II, a Delaware corporation
(“CCCII”), on the other hand.
RECITALS
     A. FirstCity Holdings Corporation (“FCH”), a second tier subsidiary of
FCFC, and CFSC Capital Corp. XXX (“CCC-30”), a wholly owned subsidiary of CFSC,
have entered into a Loan Agreement (as thereafter amended, modified, extended,
supplemented or increased from time to time, the “Loan Agreement”) dated as of
even date herewith pursuant to which CCC-30 agreed to make advances from time to
time (collectively, the “Loan”) to FCH in an amount not to exceed
$30,000,000.00.
     B. It is a condition precedent to CCC-30’s funding and advancement of the
Loan that FCFC and Servicing execute and deliver this Amendment.
     C. The parties to the Frame Agreement desire to extend the term of the
Frame Agreement from January 1, 2002 to January 1, 2003 on the terms and
conditions herein contained, and to rescind and nullify a previous increase in
the amount of the monthly retainer for due diligence services payable
thereunder.
     NOW, THEREFORE, in good consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Frame
Agreement, as amended hereby, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Amendments
     2.01 Amendment to Definition of Termination Date. The definition of
“Termination Date” in Article 1 of the Frame Agreement is hereby amended by
deleting the phrase “the fourth anniversary of the Effective Date of this
Agreement” and substituting therefor “January 1, 2003,” so that such definition
shall read January 1, 2003, or such earlier or later date as may be agreed to in
writing by all parties to this Agreement.”
     2.02 Amendment to Definition of Monthly Retainer. The amendment to the
definition of “Monthly Retainer” in Article 1 of the Frame Agreement that was
effected pursuant to that certain Second Amendment to Right of First Refusal
Agreement and Due Diligence Reimbursement Agreement among the parties hereto,
dated as of April 6, 2000, among the parties hereto is hereby rescinded and
shall be of no force and effect.
The effect of this amendment will be that the dollar amount of the defined
Monthly Retainer shall remain Twenty Thousand Dollars ($20,000.00).
ARTICLE III
No Waiver
     3.01 Except as otherwise specifically provided for in this Amendment,
nothing contained herein shall be construed as a waiver by any party hereto of
any covenant or provision of the Frame Agreement, this Amendment, the Loan
Agreement or of any other agreement between or among any of the parties to the
Frame Agreement; and any party’s failure at any time or times hereafter to
require strict performance by any other party of any provision thereof shall not
waive, affect or diminish any right of such party to thereafter demand strict
compliance therewith.
ARTICLE IV
Ratifications, Representations and Warranties
     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Frame Agreement, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Frame Agreement are ratified and
confirmed and shall continue in full force and effect. The parties hereto agree
that the Frame Agreement, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     4.02 Representations and Warranties. Each party hereto hereby represents
and warrants to each other party hereto that (a) the execution, delivery and
performance of this Amendment has been authorized by all requisite corporate
action on the part of such party and will not violate the articles of
incorporation or bylaws of such party; and (b) such party is in full compliance
with all covenants and agreements contained in the Frame Agreement, as amended
hereby.
ARTICLE V
Miscellaneous Provisions
     5.01 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.02 Transferability of Agreement. This Amendment shall be binding upon the
parties hereto and their respective successors and permitted assigns.
     5.03 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.04 Effect of Waiver. No consent or waiver, express or implied, by any
party hereto to or for any breach of or deviation from any covenant or condition
by any other party hereto shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     5.05 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.06 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     5.07 Final Agreement. THE FRAME AGREEMENT, AS AMENDED HEREBY, REPRESENTS
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE FRAME AGREEMENT, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE

3



--------------------------------------------------------------------------------



 



PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENT BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE PARTIES
HERETO.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



          Executed as of the date first indicated above.

              FIRSTCITY FINANCIAL CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FIRSTCITY SERVICING CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CARGILL FINANCIAL SERVICES CORPORATION
 
       
 
  BY:    
 
       
 
  Name:     Jeffrey A. Parker
 
  Title:     Senior Vice President
 
            CFSC CAPITAL CORP. II
 
       
 
  BY:    
 
       
 
  Name:     Jeffrey A. Parker
 
  Title:     Senior Vice President

Signature Page to Third Amendment to Right of First Refusal Agreement and Due
Diligence
Reimbursement Agreement

5